Citation Nr: 9915171	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-52 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for defective hearing.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND

The appellant had active military service from January 1942 
to February 1946.  

Evidence in the claims file indicates that the appellant is a 
combat veteran who was exposed to acoustic trauma in service 
and who claims that he has defective hearing that was caused 
by his exposure to acoustic trauma as a tank commander.  
Although a March 1996 VA audiological evaluation report notes 
that the findings revealed the appellant to have severe 
sensorineural hearing loss in each ear, there is no competent 
evidence of record that indicates whether the appellant's 
hearing loss is consistent with hearing loss from noise 
exposure.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  In order to obtain additional medical 
evidence and to insure that the appellant receives his 
procedural due process rights and fair process rights, the 
Board finds that the claim must be remanded for the following 
action:  

The RO should request that the audiologist who 
performed the March 1996 VA audiological 
evaluation review the appellant's claims file, 
if he is available. If not, then another 
audiology specialist should undertake the 
review.  Thereafter, the reviewer should be 
requested to indicate whether the appellant's 
severe, bilateral, sensorineural hearing loss 
is consistent with exposure to acoustic trauma, 
and to express an opinion as to whether it is 
as likely as not that the appellant's defective 
hearing had its origin in service.  The 
reviewer should provide complete rationale for 
all conclusions reached. 


The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


